Citation Nr: 0928026	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for melanoma as a 
result of in-service exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to 
February 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 RO decision, which denied 
claims for service connection for melanoma as a result of 
exposure to herbicides and tinnitus, and reopened and denied 
a claim for service connection for bilateral hearing loss.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.


FINDINGS OF FACT

1.  By a RO decision dated in October 1972, the Veteran's 
claim of service connection for hearing loss was denied on 
the basis that the claims file contained no evidence 
demonstrating that the condition was incurred in or 
aggravated by military service and that it still existed. 

2.  Evidence received since the October 1972 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss.

3.  The Veteran is not shown by the most probative medical 
evidence of record to have a current bilateral hearing loss 
disability, according to VA standards.  

4.  The Veteran is not shown by the most probative medical 
evidence of record to have tinnitus that is etiologically 
related to a disease, injury, or event in service.

5.  The Veteran's melanoma is not shown by competent medical 
evidence of record to be etiologically related to a disease, 
injury, or event in service, nor is it shown to have 
manifested within 1 year of discharge from service.


CONCLUSIONS OF LAW

1.  The October 1972 RO decision denying the Veteran's claim 
of service connection for hearing loss is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of service connection for bilateral hearing 
loss has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may bilateral sensorineural hearing 
loss be presumed to have been incurred therein.  See 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, and 3.385 (2008).

4.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, and 4.87 (2008).

5.  The Veteran's melanoma was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
and 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A March 2006 VCAA letter dated fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Furthermore, a separate March 2006 letter 
described how appropriate disability ratings and effective 
dates were assigned.    

Additionally, the Board observes that in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the Veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

As will be discussed below, the Board is reopening the claim 
of service connection for bilateral hearing loss.  Therefore, 
any failure to provide VCAA compliant notice with regard to 
the Veteran's application to reopen this claim would be 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board may 
proceed with consideration of the claim on the merits.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination in July 2006, which 
addressed his claims for service connection for bilateral 
hearing loss and tinnitus.  The Board notes that the Veteran 
asserted in a January 2007 statement that this examination 
was not accurate and he felt pressured during the 
examination.  However, the Board finds no evidence that this 
examination was inaccurate or inadequate in any way.  The 
examiner reviewed the claims folder, conducted the 
appropriate diagnostic tests and studies, and noted the 
Veteran's complaints and pertinent service history.  The 
Board finds this examination report and opinion to be 
thorough and complete.  Therefore, the Board finds this 
examination report and opinion are sufficient upon which to 
base a decision with regards to these claims.  

With regard to the Veteran's claim of service connection for 
melanoma, the Board notes that the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes that an examination is not needed in this 
case for the Veteran's claim of service connection for 
melanoma, as there is no competent evidence suggesting an 
association between the claimed disability and service, to 
include either herbicide exposure or sun exposure therein.

The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and his or her lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, as will be discussed in greater detail 
below, the Board finds that the Veteran has not provided lay 
testimony suggesting the onset of any symptoms while on 
active duty.  Thus, there is no continuity of symptomatology 
as contemplated by the Court in Charles.

Furthermore, while the Veteran has argued that his claimed 
melanoma is the result of herbicide or exposure in service, 
even if such exposure is presumed, a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking his melanoma to such 
exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the lay opinions of the appellant or those of 
his representative serve to establish any association between 
the Veteran's claimed condition and his military service.  As 
there is no other competent evidence suggesting any 
association with service, the Board finds that an examination 
is not warranted under the criteria set forth in McLendon.  
See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In short, as there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include malignant tumors and organic 
diseases of the nervous system, such as hearing loss, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  For Veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2008).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2008).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for bilateral hearing loss.  After review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
hearing impairment.  Specifically, the Veteran was denied 
service connection for this disability in October 1972.  The 
Board notes that the claims file does not contain a copy of 
the actual rating decision.  However, the claims file does 
contain a copy of the October 11, 1972, letter, notifying him 
of the denial of his claim, with a notation that Form 21-145, 
which contains information regarding the Veteran's procedural 
and appellate rights, was enclosed with this letter.

The basis for the October 1972 denial was that the claims 
file contained no evidence demonstrating that the condition 
was incurred in or aggravated by military service and that it 
still existed.  At the time of this denial, service treatment 
records and the Veteran's August 1972 claim were of record. 

The new evidence submitted since this denial consists of 
statements from the Veteran, a July 2006 VA examination 
report, and private treatment records.

With regard specifically to the private treatment records, 
the Board notes that the claims file contains a January 2006 
graphical representation of audiometric data.  See Dr. F. 
treatment record, January 2006.  The Board is not competent 
to interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, the 
Board believes that it may consider these examination results 
at least to the extent that they may suggest the possibility 
that the Veteran has bilateral hearing loss so as to warrant 
reopening of the claim.  Therefore, in light of the fact that 
the January 2006 graphical representation of audiometric data 
appears to reflect the possibility of hearing loss, the Board 
concludes that the low threshold requirement for new and 
material evidence has been satisfied.  As such, the claim for 
service connection for bilateral hearing loss is reopened.  
The Board will not turn to evaluating the merits of his 
claim.

The Veteran essentially contends that he currently 
experiences hearing loss as the result of exposure to loud 
noises from demolition during service.  See Claim, January 
2006.  




A review of the Veteran's service treatment records reveals a 
January 1970 enlistment audiological summary report of 
examination for organic hearing loss.  Puretone thresholds 
were recorded as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
-5
X
80+
LEFT
15
20
 5
X
-10
Speech recognition ability was not recorded.  The Veteran's 
February 1972 separation examination report reflects that the 
Veteran scored a 15 out of 15 bilaterally on a whispered 
voice test. 

A July 2006 VA audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as 
follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
0
10
10
LEFT
15
10
10
20
5
Speech recognition ability was 98 percent for the right ear 
and 100 percent for the left ear.  As the auditory threshold 
did not reach a level of 26 or greater for any of the 
frequencies for either ear, and the Veteran's speech 
recognition was not recorded as less than 94 percent for 
either ear, the criteria for hearing loss as described under 
38 C.F.R. § 3.385 have not been met for either ear.  

As noted above, the January 2006 graphical representation of 
audiometric data appears to suggest that the Veteran may have 
hearing loss.  However, the Board is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

The Board notes that the July 2006 VA examination report 
included results from the appropriate tests and diagnostic 
studies, to specifically include testing at the appropriate 
frequencies and speech recognition testing using the Maryland 
CNC Test.  Additionally, these findings were interpreted by a 
VA audiologist, who indicated that she had reviewed the 
claims file.  The January 2006 private treatment record does 
not contain an interpretation of the graphical representation 
of audiometric data.  As mentioned above, the Board is not 
competent to interpret graphical representations for the 
purpose of determining whether the criteria of 38 C.F.R. 
§ 3.385 are met.  Kelly, supra.  Furthermore, it is unclear 
if speech discrimination scores were obtained using the 
Maryland CNC Test, as required by regulations, and, even if 
they were, these speech recognition results do not meet the 
criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 and are consistent with the results from the July 
2006 VA examination report.  

Therefore, as the July 2006 VA examination report contains 
the only interpreted data from audiometric testing at the 
appropriate frequencies and speech recognition testing using 
the Maryland CNC Test, the Board finds this examination 
report to be the most probative medical evidence of record.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the most probative medical evidence of record 
does not show the Veteran to have hearing loss of either ear 
as defined by 38 C.F.R. § 3.385, there may be no service 
connection for hearing loss of either ear. 

The Board acknowledges that the Veteran was noted as having 
hearing impairment of the right ear upon enlistment into 
service.  38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2008).  In this case, 
there is no report of audiometric examination at separation 
to compare with the enlistment examination.  However, as 
discussed above, the recent VA examination showed no current 
hearing loss disability as defined by 38 C.F.R. § 3.385, and, 
without a diagnosis of a current disability, service 
connection may not be granted.  Therefore, the Board need not 
undertake any further discussion regarding the possible 
aggravation of a pre-existing disability at this time.  

The Board notes that the Veteran indicated on a January 2007 
statement that his wife constantly reminds him to turn down 
the television or radio and that he cannot use a phone with 
his right ear.  While the Board is sympathetic to the 
Veteran's complains, his claim primarily hinges on a 
mechanical application of specifically defined regulatory 
standards.  The Board is mindful of the Veteran's description 
of his hearing loss; however, regrettably, the Board is bound 
by the very precise nature of the laws governing evaluations 
of hearing loss disability.

The Board acknowledges the Veteran's contention that he has 
hearing loss as a result of his active duty.  However, the 
most probative medical evidence of record does not support 
this contention.  The Veteran can attest to factual matters 
of which he had first-hand knowledge, to include reporting 
difficulty hearing.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, to include determining that he has a current 
hearing loss disability as defined by regulation; thus, his 
statements in that regard are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application.  

2.  Entitlement to service connection for tinnitus.

The Veteran is seeking entitlement to service connection for 
tinnitus.  Specifically, the Veteran contends that he has 
noticed a ringing in his ears since service, where he was 
exposed to loud noises in demolition.  See Claim, January 
2006.  

A review of the Veteran's service treatment record reflect no 
complaints, diagnosis, or treatment of tinnitus or ringing in 
his ears.  The Veteran's DD-214 Form reflects that he served 
as a combat engineer. 

In July 2006, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file.  The Veteran reported 
being exposed to loud explosions in combat demolition 
missions.  He reported tinnitus for hours during these 
demolition missions.  Post service, the Veteran worked as a 
state trooper from 1977 to 1997, which required qualification 
tests with pistols twice per year.  The Veteran has been a 
hunter from age 14 to the present.  He is a right-handed 
shooter.  He uses home power tools and lawn care equipment, 
including a chainsaw with routine use of ear muffs.  He owns 
and operates an all terrain vehicle infrequently without 
wearing hearing protection devices.  The Veteran's familial 
history was negative for hearing loss.  The Veteran's 
personal history was negative for ear infections or head 
injuries and positive for temporary and sudden changes in 
hearing during military service.  The Veteran reported a 
recurrent history of bilateral tinnitus that is not constant.  
He reported the onset of temporary and infrequent tinnitus in 
military service during demolitions.  The Veteran reported 
that he currently experiences tinnitus every day for 30 
seconds or less.  Upon review of the records, examination of 
the Veteran, and consideration of his assertions, the 
examiner determined that bilateral tinnitus is not caused by 
or a result of military service.  The examiner noted that 
there was no complaint of tinnitus at the time of the 
Veteran's 1970 claim for service connection for hearing loss, 
and no other records could substantiate this alleged 
complaint.  (The Board will assume that the examiner is 
referring to the 1972 claim, as the claims folder does not 
contain a 1970 claim.)

As mentioned above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2008).  Currently, there is no 
evidence of record reflecting that the Veteran had tinnitus 
or ringing of the ears in service, and no competent medical 
opinion has related his claimed tinnitus to service.  In 
fact, the only medical opinion of record on the matter has 
specifically indicated that bilateral tinnitus is not related 
to the Veteran's military service. 

The Board considered the Veteran's self-reported headaches 
dating back to his service.  In this regard, the Veteran is 
competent to report that he experiences symptoms of 
headaches, and, to this extent, his assertions are entitled 
to some probative weight.  However, it must also be 
considered that the Veteran is recalling a reported onset of 
symptomatology decades ago.  Furthermore, the Court has held 
that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was ultimately 
required to establish a nexus between the continuous 
symptomatology and the current claimed condition.  See Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495- 98 (1997).  In this case, a competent health 
care specialist considered the veteran's lay reports, but 
also considered the lack of documented complaints during or 
for decades after service, and concluded that it was less 
likely than not that his current tinnitus were incurred in 
service.  The Board finds that this opinion is the most 
probative evidence of record as to a relationship between his 
current disability and service, and it ultimately outweighs 
the Veteran's lay assertions of continuity of symptomatology 
since service. 

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and the benefit-of-the-
doubt rule is not for application.  

3.  Entitlement to service connection for melanoma as a 
result of in-service exposure to herbicides. 

The Veteran is seeking entitlement to service connection for 
melanoma.  Specifically, he has asserted that this disability 
developed as a result of in-service exposure to agent orange.  
See Claim, January 2006.  Alternatively, it was argued in the 
July 2009 Informal Hearing Presentation and the July 2007 
Statement of Accredited Representative in Appealed case that 
the Veteran's skin cancer could have resulted from exposure 
to ultraviolet rays without the protection of sunscreen 
lotions during service, or a combination of exposure to 
ultraviolet rays and herbicide exposure.

The Board notes that the Veteran served in the Republic of 
Vietnam from July 1970 to February 1972.  As such, in-service 
exposure to herbicides is conceded. 

With regard to granting service connection on a presumptive 
basis due to exposure to agent orange, the Board has 
considered the Veteran's arguments with regard to the 
possible relationship between skin cancer, agent orange 
exposure, and sun exposure, to include the Veteran's 
reference to the National Academy of Sciences' report on the 
subject.  See Statement of Accredited Representative in 
Appealed Case, July 2007.  However, melanoma is simply not a 
disability listed as being presumptively associated with 
herbicide or agent orange exposure under 38 C.F.R. § 
3.309(e).  As such, the Board is unable to grant service 
connection on a presumptive basis due to agent orange 
exposure for melanoma. 
 
With regard to granting service connection for melanoma under 
38 C.F.R. § 3.309(a), the Board notes that there is no 
medical evidence of record indicating that the Veteran 
experienced melanoma or a malignant tumor within 1 year of 
discharge of service.  Also, the Veteran has not indicated 
that he developed melanoma within 1 year of discharge from 
service.  Therefore, the Board finds that service connection 
cannot be granted for melanoma under 38 C.F.R. § 3.309(a).

With regard to granting service connection on a direct basis 
for melanoma, a review of the Veteran's service treatment 
records reveals no evidence of complaints, treatment, or 
diagnosis of melanoma.
  
The Board notes that the Veteran was diagnosed with a left 
mid-lateral back, excision: melanoma-in-situ by Dr. K.L.M., 
M.D. in a July 2005 private treatment record.

As noted, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2008).  Currently, there is no evidence of record 
indicating that the Veteran had melanoma in service and no 
competent medical opinion of record has related his current 
melanoma to service.  Thus, the Veteran's claim must fail on 
a direct basis.  See Hickson, supra. 

Additionally, the claims folder contains no documented 
evidence of treatment for melanoma until 2005, approximately 
33 years after his discharge from active duty.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges the Veteran's contentions that he has 
melanoma as a result of exposure to agent orange in Vietnam 
or as a result of in-service exposure to ultraviolet rays 
without sun protection.  However, as discussed, the Veteran 
as a lay person has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation 
are not competent.  Espiritu, supra.  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno, supra.  Thus, he 
is not competent to link a disability that manifested decades 
after separation to his military service, to include exposure 
to herbicides or ultraviolet rays therein. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for melanoma must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for bilateral hearing loss, the 
Veteran's claim is reopened.  To this extent, and to this 
extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for melanoma as a result of 
in-service exposure to herbicides is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


